Fitzsimons, Ch. J.
The action was for a balance of salary from April 18, 1896, to June 23, 1896, at thirty dollars per week, under an alleged contract with the defendant, made on or about December 31, 1895, by which the defendant agreed to pay the plaintiff twenty dollars a week during the month of January following, and thirty dollars a week for each and every week thereafter during the year of 1896, as and for a guaranteed salary. After June 23, 1896, the plaintiff abandoned his contract.
The issue of wrongful discharge was not presented by the pleadings, and the action for breach of contract was maintainable in the form brought. 2 Suth. Dam. (2d ed.) 1561, § 692.
The plaintiff’s proof entitled him to go to the jury and a dismissal was erroneous.
Judgment reversed and new trial ordered, with costs to appellant to abide the event.
Conlan and McCarthy, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.